Citation Nr: 9909761	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-39 250	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
right pronated flatfoot.

2. Entitlement to service connection for peripheral 
neuropathy.

3. Entitlement to service connection for malaria.  

4. Entitlement to service connection for diabetes mellitus.  

5. Entitlement to service connection for a sleep disorder, 
claimed as secondary to Agent Orange exposure.  

6. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  


7. Entitlement to service connection for a liver disorder, 
claimed as secondary to Agent Orange exposure.  

8. Entitlement to service connection for a urinary tract 
disorder, claimed as secondary to Agent Orange exposure.  

9. Entitlement to service connection for weakness and 
numbness of the upper and lower extremities, claimed as 
secondary to Agent Orange exposure.  

10.   Entitlement to service 
connection for depression, claimed as secondary to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Mr. [redacted]


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
April 1972, and from October 1972 to November 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  With 
respect to the claims of service connection for peripheral 
neuropathy, malaria, and diabetes mellitus, each claimed on a 
direct basis; in addition to a sleep disorder, skin disorder, 
liver disorder, urinary tract disorder, weakness and numbness 
of the upper and lower extremities, and depression, each 
claimed as secondary to Agent Orange exposure, the present 
appeal arises from a February 1995 rating action in which the 
RO denied the veteran's multiple claims.

That rating decision also denied a claim seeking service 
connection for post traumatic stress disorder (PTSD).  The 
veteran filed an NOD in August 1995, which only identified 
the issue of PTSD and in September 1995, he was provided with 
a statement of the case on the issue of PTSD.  In October 
1995, the veteran filed a substantive appeal on the issue of 
PTSD, and further indicated a desire to amend his earlier 
NOD, by appealing all the other previously denied claims.  In 
response, the RO issued an SOC in March 1996 which addressed 
the additional issues.  The veteran perfected his appeal by 
the submission of a substantive appeal in April 1996.  In 
July 1996, the veteran testified before a hearing officer at 
the VARO in Columbia.  A Supplemental SOC was issued in 
September 1996.

With regard to the issues of entitlement to service 
connection for malaria and for diabetes mellitus, the Board 
notes that service connection for malaria and high blood 
sugar was previously denied by the RO in April 1976, after 
the veteran failed to report for scheduled examinations.  
Thus, the veteran's claim in October 1994, which was the 
subject of the above referenced February 1995 rating 
decision, was in essence a claim seeking to reopen the 
previously denied claims.  In February 1995, the RO 
characterized the claims as directly seeking service 
connection and by so doing, they in essence, determined that 
the veteran's claim for malaria and diabetes mellitus was 
reopened and denied the claim on the merits.  The Board, 
emphasizes that the new and material evidence requirement is 
a material legal issue which the Board has a legal duty to 
address, regardless of the RO's action.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

Thus, the Board must first determine whether the veteran has 
submitted new and material evidence on his service connection 
claim, and then, if otherwise appropriate, consider the 
merits of the claim.  Having reviewed the evidentiary record, 
the Board finds that the RO correctly determined the evidence 
to be new and material and conducted a de novo review.  The 
Board will, therefore, proceed to review the merits of the 
claims regarding malaria and diabetes mellitus, as 
characterized on the title page hereinabove.

The Board notes that the veteran had perfected an appeal on 
the issue of entitlement to service connection for PTSD.  
However, in a September 1998 rating decision, the RO granted 
service connection for PTSD.  Accordingly, the claim seeking 
service connection for PTSD is considered granted and is no 
longer on appeal.  The disorder was evaluated as 50 percent 
disabling, effective from April 1998.  No appeal has been 
filed with respect to this decision, and therefore that issue 
is not in appellate status at this time.  However, the Board 
notes that the veteran's representative, in his January 1999 
informal hearing presentation, did raise a new claim seeking 
an increased evaluation for the veteran's PTSD.  That claim 
is referred to the RO for further development.

Additionally, the RO denied the veteran's claims of service 
connection for alcoholism in November 1995, and a respiratory 
disorder and abdominal pain, claimed as secondary to Agent 
Orange exposure, in October 1996.  No appeal was filed with 
respect to these claims, and they also are not in appellate 
status at this time.  

Finally, the Board notes that service connection for a right 
pronated flat foot was granted by a November 1995 rating 
decision and a noncompensable disability evaluation was 
assigned for the disorder.  The veteran submitted a notice of 
disagreement with that rating decision in April 1996, seeking 
an increased (compensable) evaluation.  In October 1996, he 
was provided with a statement of the case.  His substantive 
appeal as to that issue was also received in October 1996.  

The Board notes that the issue of service connection for an 
increased rating for a right pronated flat foot will be 
discussed further in the Remand section of this decision.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  Although the veteran reported a history of malaria in 
service, there is no competent evidence of the veteran ever 
having been diagnosed with malaria, either in service or 
after service.

3.  Although the veteran is currently diagnosed with 
peripheral neuropathy and diabetes mellitus, there is no 
competent evidence of record of a nexus between the currently 
diagnosed disorders and the veteran's service or any incident 
therein.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for malaria, peripheral neuropathy, or diabetes 
mellitus due to disease or injury in service.

5.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era and is entitled to a presumption of 
Agent Orange exposure.

6.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

7.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for a sleep disorder, a skin disorder, a liver 
disorder, a urinary tract disorder, weakness and numbness of 
the upper and lower extremities, and depression, claimed as 
due to Agent Orange exposure.



CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
service connection for malaria, peripheral neuropathy, and 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran has not submitted well-grounded claims of 
service connection for his claimed residuals of Agent Orange 
exposure, to include a sleep disorder, a skin disorder, a 
liver disorder, a urinary tract disorder, weakness and 
numbness of the upper and lower extremities, and depression.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reveals 
that in August 1964, he underwent a medical examination for 
purposes of enlistment into the U.S. Army.  On clinical 
evaluation, no abnormalities or defects were noted, and the 
veteran was found qualified for active service.  

Thereafter, in June 1965, the veteran sought medical 
treatment, complaining of nausea, vomiting, and fever.  The 
examiner's diagnosis was gastroenteritis.  Also in June 1965, 
the veteran was medically seen for urethral discharge.  The 
examiner's diagnosis was nonspecific urethritis (NSU).  The 
veteran was again seen in October 1965 complaining of 
frequent urination for two days.  The examiner's diagnosis 
was nonspecific urethritis.  In February 1968, the veteran 
sought treatment for nausea, vomiting, diarrhea, and 
cramping.  The examiner's diagnosis was intestinal flu.  In 
August 1968, the veteran was medically seen for vomiting, 
diarrhea, and cramping.  The examiner's diagnosis was 
gastritis.  In April 1970, the veteran sought treatment 
complaining of diarrhea, vomiting, and a slight cough with a 
running nose.  The examiner's diagnosis was upper respiratory 
infection and mild gastritis.  In June 1970, the veteran 
again sought treatment, complaining of a cough, abdominal 
pain, and nausea, with no diarrhea.  He reported no history 
of malaria.  The examiner's impression was upper respiratory 
infection and gastroenteritis.  

In December 1970, the veteran underwent an annual service 
medical examination.  In the Report of Medical History, the 
veteran reported having suffered from malaria that year.  In 
February 1971, the veteran was treated for an upper 
respiratory infection.  He reported a history of malaria, and 
a subsequent malaria smear was reported as negative.

On September 19, 1971, the veteran sought treatment for 
nightsweats, chills, and fever.  He reported a history of 
malaria.  A treatment note reported a possible recurrence of 
malaria.  The examiner's impression was viral gastritis or 
food poisoning.  The treatment plan included a malaria smear 
test.  On September 20, 1971, the veteran was reported as 
suffering from vomiting.  The examiner's impression continued 
to be viral gastritis or food poisoning.  On September 22, 
1971, the veteran was noted to have improved.  

In April 1972, the veteran underwent a medical examination 
for purposes of separating from active service.  On clinical 
evaluation, there were no abnormalities or defects noted, and 
the veteran reported that he was in good health.  

Thereafter, in August 1972, the veteran underwent a medical 
examination for purposes of re-enlisting.  On clinical 
evaluation, the veteran was noted to have moderate pes 
planus, with no other abnormalities or defects reported.  In 
October 1973, the veteran was medically examined for purposes 
of separating from active service.  On clinical examination, 
no abnormalities or defects were noted. 

Subsequently, in October 1975, the veteran filed a claim of 
entitlement to service connection for malaria, high blood 
sugar, and residuals of a high fever with dehydration.  The 
RO scheduled VA examinations in March and April 1976, but the 
veteran failed to report.  The RO notified the veteran by 
letter that failure to report for the examinations had 
resulted in denial of the veteran's claim.  

Thereafter, in August 1991, the veteran submitted VA Form 21-
526 (Veteran's Application for Compensation or Pension) to 
the RO, filing a claim for non service connected pension.  
Included with his application was a medical report from 
Gajanan Shanbhag, M.D., undated.  The report noted that the 
veteran had been diagnosed with peptic ulcer disease (PUD), 
diabetes mellitus, and depression.  Dr. Shanbhag also noted 
that in his opinion the veteran could not be gainfully 
employed.  

In November 1991, the RO received a Spartanburg Medical Group 
discharge summary and outpatient treatment records, dated 
from August 1991 to October 1991.  These records noted the 
veteran's diagnosis for diabetes mellitus, diabetic 
radiculopathy, autonomic neuropathy, protein calorie 
malnutrition secondary to diabetes mellitus, possible 
pernicious anemia, and orthostatic hypotension.  

Also in November 1991, the veteran was medically examined for 
VA purposes.  He reported having been treated for malaria in 
1970, with no recurrences since that period, and being 
diagnosed with diabetes in 1976, for which he was taking 
Insulin.  On examination, the veteran was noted to be 
emaciated, with his skin reported as smooth, moist, and 
sallow.  Further clinical evaluation was essentially normal.  
The examiner's diagnosis was diabetes mellitus, malnutrition 
secondary to diabetes, history of positive tine test, and 
history of residual chest lesion.  

In a January 1992 rating action, the veteran was granted a 60 
percent nonservice -connected pension rating based primarily 
upon diabetes mellitus requiring insulin control and with 
resultant malnutrition.

Thereafter, in October 1994, the veteran submitted a VA Form 
21-526 to the RO, filing claims of entitlement to service 
connection for peripheral neuropathy, malaria, and diabetes 
mellitus; in addition to claims of service connection for a 
sleep disorder, skin disorder, liver disorder, urinary tract 
disorder, weakness of the lower extremities and numbness in 
the fingers and toes, and depression, all secondary to Agent 
Orange exposure.  With the application, the RO received 
treatment records from William Price, M.D., dated in October 
1991; Shanbhag Medical Associates, dated in August 1991; the 
James Clinic, dated in July 1991; the Spartanburg Medical 
Group, dated from September 1991 to February 1992; and the VA 
Mental Health Clinic, dated from April 1992 to July 1992.  
These records noted the veteran's treatment and diagnosis for 
weight loss, gastritis, diabetes, depression, anxiety, back 
pain, peptic ulcer disease, hypotension, diabetic neuropathy, 
and a peripheral nodule in the lower lobe of the right lung.  
In addition, the veteran also submitted copies of his service 
medical records.  

In January 1995, the RO received various medical treatment 
records and radiographic studies, some duplicate, from the VA 
Mental Health Clinic, Doctors Memorial Hospital, Foothills 
Medical Clinic, the VA Outpatient Clinic (VAOPC) in 
Spartanburg, Robert Dorlan, M.D., Harold Nixon, M.D., and 
Drs. Price and Shanbhag, dated from April 1988 to June 1994.  
These records noted complaints and/or treatment for chronic 
alcohol abuse, urination problems, otitis, sinusitis, and 
Peyronie's disease.  Radiographic studies were reported 
normal for the veteran's abdomen, which included his liver, 
spleen, and kidneys, in addition to a normal study of his 
chest.  The veteran also underwent a colonoscopy, which 
resulted in negative findings.  Additionally, the veteran 
submitted copies of his service medical records.  

In a February 1995 rating action, the RO denied the veteran's 
claims for service connection for peripheral neuropathy, 
malaria, and diabetes mellitus; in addition to a sleep 
disorder, skin disorder, liver disorder, urinary tract 
disorder, depression, and weakness of the lower extremities, 
claimed as secondary to Agent Orange exposure.  

In May 1996, the RO received Dorn Veterans' Hospital 
outpatient treatment records, dated from February to April 
1996.  In particular, records reported treatment for flatfeet 
and diabetic neuropathy.  The pertinent impression was of 
diabetic neuropathy.

In July 1996, the veteran testified before a hearing officer 
at the VARO in Columbia.  Under questioning, the veteran 
recounted having seen herbicides sprayed on the vegetation 
near his base of operations in Vietnam.  He also recounted 
that soldiers would come into contact with the herbicide 
while walking through the jungle.  The veteran testified that 
he had been treated for nerve problems at Fort Jackson, and 
also treated for stomach and respiratory problems in 1971 
after returning from Vietnam, but otherwise rarely sought 
medical treatment.  The veteran also reported that he was 
treated for malaria in 1970, and while not having been 
treated since that period, he reported that he still suffered 
malaria attacks two to three times a year, which included 
high fever, vomiting, and diarrhea.  As for peripheral 
neuropathy, the veteran reported that the disorder had been 
symptomatic in service, and that he had experienced stinging, 
burning, and loss of feeling, in his toes and fingers.  He 
also reported that he never sought treatment for these 
symptoms in service.  Furthermore, the veteran stated that he 
was first diagnosed with peripheral neuropathy in 1992, for 
which he was now taking Amitriptyline.  He also testified 
that he was taking Insulin for his diabetes mellitus.  

Later that month, July 1996, the RO received a copy of an 
article on Agent Orange, plus additional claims for service 
connection for a respiratory disorder and acute abdominal 
pain, as secondary to Agent Orange exposure.  It also 
received duplicate medical treatment records.  

In August 1996, the RO received outpatient treatment records 
from the VAOPC in Greenville, dated in June 1996.  These 
reflected an optometry examination and treatment for diabetes 
mellitus.

Subsequently, in an October 1996 rating action, the RO denied 
the veteran's claims for service connection for a respiratory 
disorder and acute abdominal pain, secondary to Agent Orange 
exposure.  

In May 1997, the RO received outpatient treatment records 
from Drs. Dorlan and Shanbhag, dated from June 1991 to March 
1997.  While a majority of these records were duplicative, a 
treatment record dated in March 1997, noted the veteran's 
complaints of numbness and discomfort in his hands as well as 
his feet, plus complaints of his right foot being very sore 
and his right big toe curving.  The examiner's diagnosis 
included insulin-dependent diabetes mellitus, and peripheral 
neuropathy of the upper and lower extremities.  

Subsequently, in June 1997, the RO received duplicative 
Spartanburg Regional Medical Center records, and B.J. Workman 
Memorial Hospital outpatient treatment records, dated in 
November 1989, June 1991, and July 1991.  In particular, 
these records noted the veteran's total colonoscopy, and 
treatment for a foreign body in his right index finger.  The 
RO also received treatment records from Dr. Price, some of 
which were duplicative, dated from February 1992 to December 
1992.  In particular, these records noted treatment for 
diabetes mellitus and peripheral neuropathy.  It was also 
reported that the veteran was experiencing gastric intestinal 
side effects as a result of taking Indocin.  

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for peripheral neuropathy, 
malaria, and diabetes mellitus.  The veteran has contended 
that he was treated for all of these claimed disorders in 
service and that he has continued to experience them since 
service.  The veteran has also claimed multiple residuals 
which he believes are due to his exposure to Agent Orange in 
the Republic of Vietnam.  Amongst these claimed residuals are 
a sleep disorder, a skin disorder, a liver disorder, a 
urinary tract disorder, weakness and numbness of the upper 
and lower extremities, and depression.

Regarding all the veteran's claims, the Board's threshold 
question must be whether or not the veteran has presented a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, the 
claims must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals, which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In addition, certain diseases, such as diabetes mellitus, 
when manifest to a degree of 10 percent or more within one 
year after the veteran's separation from military service, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Following the Board's review of the evidence, we find that 
the veteran's claims of service connection for peripheral 
neuropathy, malaria, and diabetes mellitus are not well 
grounded.  In reaching this conclusion, we note that during 
his personal hearing in July 1996, the veteran testified that 
he suffered from peripheral neuropathy during active service, 
but had not sought medical treatment.  A review of the 
veteran's service medical records does not reveal evidence of 
treatment for the disorder.  The first documented post-
service diagnosis and treatment for peripheral neuropathy is 
not until 1991, 18-years following the veteran's separation 
from the military, and there is no medical opinion of record 
linking the disorder to active service.  

As for malaria, the veteran testified during his personal 
hearing that he had been treated for the disease at Fort 
Jackson in 1970.  In addition, he stated that he had not 
received any treatment since separating from service, but 
suffered recurrent bouts of high fever, vomiting, and 
diarrhea, two or three times a year.  A review of the service 
medical records reveals that while the veteran reported a 
history of malaria, and doctors noted and considered the 
veteran's reported history of the disease, including the 
taking of a malaria smear in February 1971, no diagnosis or 
treatment for disease was documented.  The veteran, however, 
was diagnosed with intestinal flu, upper respiratory 
infection, mild gastritis, gastroenteritis, and possible food 
poisoning.  Furthermore, we note that even if we assume the 
veteran was treated for malaria in service, there has been no 
evidence presented of post-service treatment and diagnosis 
for the disease.  

With respect to diabetes mellitus, a review of the veteran's 
service medical records notes no finding or diagnosis for the 
disorder.  On VA examination in November 1991, the veteran 
reported that he was first diagnosed with diabetes mellitus 
in 1976.  The medical evidence of record reflects that the 
first documented post-service finding for diabetes mellitus 
was in 1988, 15-years following the veteran's separation from 
active service.  Therefore, the evidence does not reflect 
that the disorder manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service, either based on the evidence or the veteran's own 
testimony, and service connection for that disability may not 
be established under 38 C.F.R. §§ 3.307(a)(3) 3.309(a).

The Court of Veterans Appeals has held that a veteran's 
disorder in service will be determined to be chronic under 38 
C.F.R. § 3.303(b) when there is competent medical evidence to 
establish its chronicity, based upon both its existence in 
service and its relationship to the same condition after 
service.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Where the disorder is of a type that requires medical 
expertise (as opposed to mere lay observation) to demonstrate 
its existence, such medical evidence must be of record.  Id. 
(citing Epps, Caluza, Grottveit, supra).  Here, the service 
medical records fail to reflect a diagnosis or treatment in 
service for peripheral neuropathy, malaria, or diabetes 
mellitus.  

Even where chronicity in service or within a presumption 
period is not established, a claimant can still establish a 
chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  In this instance, the veteran has not 
shown treatment for malaria since separating from service, 
and the first documented diagnoses for diabetes mellitus and 
peripheral neuropathy are not until 1988 and 1991, 
respectively.  Therefore, there is a lack, not only of the 
requisite continuity, but in the case of malaria, of a 
current diagnosis.  

The Board is also aware that on his October 1975 VA Form 21-
526, the veteran reported having been diagnosed with high 
blood sugar by a Victor (textile) Mills company doctor in May 
1972, a doctor with Family Practice Associates in September 
1972, and a Drayton Mills company doctor in December 1973.  
No attempt has been made to acquire these medical records.  
While high blood sugar is a symptom of diabetes mellitus, the 
veteran has not contended that any of the doctors he 
mentioned diagnosed him diabetes mellitus.  In addition, the 
veteran did not report that he suffered from diabetes 
mellitus on his service medical examinations in August 1972 
and October 1973, nor were any subsequent findings made with 
respect to the disorder.  Furthermore, during his VA 
examination in November 1991, the veteran reported having 
been first diagnosed with diabetes mellitus in 1976.

Therefore, since the Court of Veterans Appeals has 
consistently held that a remand which can make no difference 
in the outcome of a claim would be a "fruitless exercise," 
Hazan v. Gober, 10 Vet.App. 511, 523 (1997), and would result 
in "unnecessarily imposing additional burdens on [VA] with 
no benefit flowing to the veteran," Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991), we find that an additional search 
for company records from Drayton and Victor Mills, plus 
records from Family Practice Associates, is unwarranted.  The 
veteran has not indicated that this evidence would reflect a 
diagnosis of diabetes mellitus.  

Therefore, in conclusion as to the claims of malaria, 
diabetes mellitus, and peripheral neuropathy, the Board finds 
that the evidence of record does not establish that the 
veteran's peripheral neuropathy, malaria, and diabetes 
mellitus were incurred in service, nor has there been a 
showing of continuity of symptoms after separation from 
active duty, or, with respect to diabetes mellitus, a 
manifestation to a degree of 10 percent or more within one 
year after the veteran's separation from military service.  

As to the specific contention that the veteran was exposed to 
Agent Orange, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Acute and subacute 
neuropathy, means transient peripheral neuropathy that 
appears within two weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e)(Note 2).  

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Moreover, because the veteran does not have one of the 
diseases listed in the above regulation, it appears that even 
the presumption of exposure to Agent Orange or other 
herbicide may be unavailable to him.  See McCartt v. West, 
___ Vet.App. ___, No. 97-1831, slip op. at 6-7 (Feb. 8, 
1999), where the Court stated that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e)."  The Board notes, however, that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision; therefore, we will 
apply that more favorable interpretation to the veteran's 
case and find that it may be presumed that he was exposed to 
Agent Orange.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

As to the veteran's claims of service connection for a sleep 
disorder, skin disorder, liver disorder, urinary tract 
disorder, weakness and numbness of the upper and lower 
extremities, and depression, all claimed as secondary to 
Agent Orange exposure, the Board finds that none of these 
claimed disabilities is listed at 38 C.F.R. §3.309(e), as 
diseases subject to presumptive service connection for Agent 
Orange exposure.  We note, as to a skin disorder, the medical 
evidence of record has not identified the veteran as 
suffering from chloracne or any other form of acneform 
disease.  Furthermore, as to weakness and numbness of the 
upper and lower extremities, assuming the veteran is 
describing symptoms of his peripheral neuropathy, the 
disorder does not meet the presumption requirement since it 
has not been shown to be acute or subacute, but is a chronic 
condition related to the veteran's diabetes mellitus.  
Accordingly, the veteran is not entitled to any presumption 
that the claimed disorders are etiologically related to 
exposure to herbicide agents used in Vietnam.

As previously indicated however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disabilities to Agent 
Orange or other herbicide exposure in service.  The Board 
finds that the veteran has failed to submit such competent 
evidence.  In reaching this conclusion we note that the 
veteran has contended that aircraft dropped the herbicide 
Agent Orange in areas in and around his base of operation, 
and that he was exposed to such agent.  A review of the 
veteran's service medical records reveals no finding and/or 
diagnosis of a sleep disorder, skin disorder, liver disorder, 
urinary tract disorder, weakness and numbness of the upper 
and lower extremities, or depression.  While the veteran was 
diagnosed with nonspecific urethritis twice, the findings 
appear acute and transitory since the veteran did not seek 
further treatment, nor did report any such problem at 
separation.  The most recent medical evidence of record 
reflects normal radiographic studies of the veteran's 
kidney's and liver, with no diagnosis for either a urinary 
tract or liver disorder.  While the veteran does suffer from 
weakness and numbness associated with his upper and lower 
extremities, the medical evidence indicates that such 
symptomatology is secondary to the veteran's diabetic 
condition.  In addition, the veteran's depression and sleep 
disorder appear related to his service-connected PTSD, and no 
medical evidence has linked either disorder to exposure to 
Agent Orange.  Furthermore, there is no medical evidence that 
the veteran currently suffers from any type of skin disorder.  

While the Board does not doubt the veteran's sincere belief 
that his current overall medical condition is related in some 
way to active service, there has been no evidence presented, 
nor is there a medical opinion of record, establishing that 
the veteran's peripheral neuropathy, malaria, diabetes 
mellitus; sleep disorder, skin disorder, liver disorder, 
urinary tract disorder, weakness and numbness of the upper 
and lower extremities, and depression, were incurred in, or 
aggravated by, service.  Moreover, the veteran has not 
alleged that any such medical conclusion has been made by any 
medical professional. 

Therefore, the Board concludes that the veteran has failed to 
satisfy the threshold requirement for presenting a well-
grounded claim(s) as set forth by the Court in Caluza, above.  
The veteran has either failed to present evidence of a 
current disability, or has failed to present nexus evidence 
that directly links his medical disorders to active service.  

In reaching this decision the Board notes that its decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links a current disability to a period of military 
service.  However, competent medical evidence has not been 
presented satisfying this requirement.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  In addition, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony because, as a lay person, he 
is not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); Carbino v. Gober, 1 
Vet. App. 507, 510 (1997).

The Board concludes therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim(s) for service connection as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of a well-grounded 
claim(s), there is no duty to assist the veteran further in 
its development, and the Board does not have jurisdiction to 
adjudicate it.  Brock v. Brown, 6 Vet.App. 14 (1993); Grivois 
v. Brown, 6 Vet.App. 136 (1994).  Accordingly, as a claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction, the claims in 
this case must be denied.  See Epps v. Gober, supra.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
The Board finds that no further action is warranted relative 
to the development of the veteran's claims, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claims 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the appellant of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

1. Entitlement to service connection for peripheral 
neuropathy is denied, as the claim is not well-grounded.

2. Entitlement to service connection for malaria is denied, 
as the claim is not well-grounded.

3. Entitlement to service connection for diabetes mellitus is 
denied, as the claim is not well-grounded.  

4. Entitlement to service connection for a sleep disorder, 
claimed as secondary to Agent Orange exposure, is denied, 
as the claim is not well-grounded.  

5. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, is denied, 
as the claim is not well-grounded.  

6. Entitlement to service connection for a liver disorder, 
claimed as secondary to Agent Orange exposure, is denied, 
as the claim is not well-grounded.  

7. Entitlement to service connection for a urinary tract 
disorder, claimed as secondary to Agent Orange exposure, 
is denied, as the claim is not well-grounded.  

8. Entitlement to service connection for weakness and 
numbness of the upper and lower extremities, claimed as 
secondary to Agent Orange exposure, is denied, as the 
claim is not well-grounded.

9. Entitlement to service connection for depression, claimed 
as secondary to Agent Orange exposure, is denied, as the 
claim is not well-grounded.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  This finding is based in part on 
the veteran's assertion that his service-connected right 
pronated flatfoot is more severe then previously evaluated.  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

A brief review of the evidence reflects that the veteran was 
service connected for a right pronated flatfoot in a November 
1995 rating action.  The disability was evaluated as 
noncompensable, effective from October 1995.

At his June 1997 personal hearing, the veteran reported that 
he experienced a great deal of pain in the ball of his right 
foot when he attempted to walk, and that this resulted in 
swelling in the top part of his right foot and bottom of his 
ankle.  The swelling resulted in him being unable to tie his 
right shoe.  The veteran described his right foot pain as 
sharp, and he reportedly took Tylenol to combat the pain.  
Furthermore, the veteran reported that he had been fitted 
with orthopedic shoes but could no longer wear them because 
of the swelling of his feet.  

In March 1997, the veteran was examined by Michael Henderson, 
M.D., of Orthopaedic Associates.  The veteran reported a 
painful stiff big toe, and pain along the medial longitudinal 
arch.  On further examination, there was a partially fixed 
flatfoot deformity with increased heel valgus.  Dr. 
Henderson's assessment was chronic foot pain and deformity 
secondary to diabetic neuropathy and history of flatfoot 
deformity.  Dr. Henderson further noted that he could not 
make a definitive statement regarding the relative impact of 
the veteran's service career, and his diabetes mellitus, on 
his foot disorder.  He felt it important that the veteran 
have appropriate extra depth shoes with full thickness 
accommodative inserts to try to protect his feet.  

In December 1997, the veteran was medically examined for VA 
purposes.  He reported that he experienced pain in both feet 
with ambulation, but that it had diminished since he lost the 
sensation in his feet.  On further examination, both the 
right and left feet were mildly flat, with a good arch 
noticed on toe rise, although this made balance difficult.  
The examiner reported that the veteran's peripheral 
neuropathy, secondary to his diabetes mellitus, had made shoe 
wear difficult, and caused difficulties with balance and 
ambulation for long distances.  The examiner's impression was 
bilaterally foot deformities, most likely congenital and 
developmental, with bilateral hallux valgus interphalangeus.  
It was also reported that the veteran's polyneuropathy, and 
not his foot deformities, were currently interfering with his 
activities of daily living.  

We note that the veteran's flat foot disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, "Flatfoot, 
acquired."  A 10 percent evaluation may be assigned for 
moderate bilateral flat feet with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  Pain 
is also a consideration in ratings greater than 10 percent 
under DC 5276.  

The Board notes that the VA examiner made reference to the 
veteran's pain, but only noted the veteran's report that it 
had "diminished" from what he had previously been 
experiencing.  Prior to his VA examination, the veteran 
reported experiencing chronic pain in the ball of his right 
foot.  As noted above, the level of pain on ambulation is one 
of the determining rating criteria for disability evaluations 
under DC 5276.  The Board notes that it is not competent to 
ascertain the degree of pain the veteran is experiencing, or 
to determine the effect such pain has on his ability to 
function, without a solid foundation in the record grounded 
in medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Therefore, without other pertinent evidence by which 
to assess the veteran's pain associated with his right 
pronated flatfoot disorder, the Board feels an additional 
examination should be undertaken before it makes a decision 
with respect to the veteran's claim.  38 C.F.R. §§ 4.2, 19.9 
(1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have recently 
treated the veteran for his right 
pronated flatfoot disorder since December 
1997.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.

2.  The veteran should then be scheduled 
for a medical examination to re-evaluate 
the nature and extent of his right 
pronated flatfoot disorder.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should comment 
on the level of the veteran's pain due to 
his right pronated flatfoot.  The 
examiner should state the etiology of any 
pain, and whether such pain claimed by 
the veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  The 
examiner should attempt to classify the 
veteran's disorder, if possible, in terms 
of mild, moderate, severe, or pronounced.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRIAN W. LEMOINE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

